            Case:20-01947-jwb          Doc #:439 Filed: 01/28/2021             Page 1 of 29




                           UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF MICHIGAN

In re:
                                                                  Chapter 11
BARFLY VENTURES, LLC, et al,1                                     Case No. 20-01947-jwb
                                                                  Hon. James W. Boyd
                  Debtors.
______________________________________/                           Jointly Administered

                                     CERTIFICATE OF SERVICE

       The undersigned certifies that on January 28, 2021, a copy of the Order
Substantively Consolidating of the Debtors' Cases to a Case Under Chapter 7 and Granting
Related Relief was served on the following by first class mail, postage prepaid:

                        All those listed on the attached matrix



Dated: January 28, 2021                          WARNER NORCROSS + JUDD LLP


                                                 /s/ Elisabeth M. Von Eitzen
                                                 Rozanne M. Giunta (P29969)
                                                 Elisabeth M. Von Eitzen (P70183)
                                                 Stephen B. Grow (P39622)
                                                 150 Ottawa Avenue, NW Ste. 1500
                                                 Grand Rapids, Michigan 49503
                                                 Telephone: (616) 752-2000
                                                 Attorneys for Debtors




1
  The Debtors are: Barfly Ventures, LLC (8379), Barfly Management, LLC (6274), 9 Volt, LLC (d/b/a
HopCat)(1129), 50 Amp Fuse, LLC (d/b/a Stella’s Lounge)(3684), GRBC Holdings, LLC (d/b/a Grand Rapids
Brewing Company)(2130), E L Brewpub, LLC (d/b/a HopCat East Lansing)(5334), HopCat-Ann Arbor, LLC
(5229), HopCat-Chicago, LLC (7552), HopCat-Concessions, LLC (2597), HopCat-Detroit, LLC (8519), HopCat-
GR Beltline, LLC (9149), HopCat-Holland, LLC (7132), HopCat-Indianapolis, LLC (d/b/a HopCat-Broad
Ripple)(7970), HopCat-Kalamazoo, LLC (8992), HopCat-Kansas City, LLC (d/b/a HopCat,-KC, LLC and
Tikicat)(6242), HopCat-Lexington, LLC (6748), HopCat-Lincoln, LLC (2999), HopCat-Louisville, LLC (0252),
HopCat-Madison, LLC (9108), HopCat-Minneapolis, LLC (8622), HopCat-Port St. Lucie, LLC (0616), HopCat-
Royal Oak, LLC (1935), HopCat-St. Louis, LLC (6994), Luck of the Irish, LLC (d/b/a The Waldron Public House,
LLC and McFadden’s Restaurant Saloon)(4255).
                                 Case:20-01947-jwb   Doc #:439 Filed: 01/28/2021   Page 2 of 29
Label Matrix for local noticing                1064 Bardstown, LLC                   1064 Bardstown, LLC
0646-1                                         c/o Erika R. Barnes                   c/o Erika R Barnes Stites&Harbison PLLC
Case 20-01947-jwb                              401 Comerce St.                       401 Commerce St Suite 800
Western District of Michigan                   Suite 800                             Nashville, TN 37219-2490
Grand Rapids                                   Nashville, TN 37219-2490
Thu Jan 28 12:09:23 EST 2021
222 Venture LLP                                222 Venture, LLP                      2577 N. Clark Land Trust
1 East Doty St., Ste. 3                        200 S Washington Street               Parallel Capital LLC Trustee
Madison WI 53703                               Suite 100                             c/o Lior Evan
                                               Green Bay, WI 54301-4298              64 Groton Street
                                                                                     Forest Hills NY 11375-5921

2577 N. Clark Land Trust                       50 Amp Fuse, LLC                      58 Ionia Holdings LLC
c/o Lior Evan                                  35 Oakes Street SW #400               44 Grandville Ave. SW, Ste. 2
64 Groton Street                               Grand Rapids, MI 49503-3137           Grand Rapids MI 49503-4064
Forest Hills, NY 11375-5921


58 Ionia Holdings, LLC                         6280 LLC                              787 Networks
c/o Patrick Sweeney                            47 S. Pennyslvania St.                787 Adelaide St N Ste 2
Rhoades McKee PC                               1st Floor                             London, Ontario N5Y2L8 CA
55 Campau Avenue, N.W., Suite 300              Indianapolis IN 46204-3698
Grand Rapids, MI 49503-2793

787 Networks                                   9 Volt, LLC                           A & G Partnership LLC
787 Adelaide St. N                             35 Oakes Street SW #400               117 Center Street
Suite 2                                        Grand Rapids, MI 49503-3137           East Lansing MI 48823-4251
London, Ontario, Canada N5Y2L8


A Closer Look                                  A Closer Look LLC                     A Closer Look, LLC
460 S. Peachtree St #C                         PO Box 936612                         PO Box 936612
Norcross GA 30071-2433                         Atlanta GA 31192-6612                 Atlanta GA 31193-6612



A&L Janitorial Inc.                            A/C Advantage Inc.                    ADP LLC
P.O.Box 153                                    1926 SW Biltmore Street               P.O. Box 842875
Kalamazoo MI 49004-0153                        Port Saint Lucie FL 34984-4349        Boston MA 02284-2875



ARC Document Solutions LLC                     ASC1                                  AT&T
1009 West Maple Road                           P.O. Box 8779                         P.O. Box 5080
Clawson MI 48017-1058                          Madison WI 53708-8779                 Carol Stream IL 60197-5080



AT&T Corp                                      AXA XL                                Abel Balderas
% AT&T Services, Inc.                          190 S. LaSalle St. #950               1133 Fremont Ave. NW
Karen Cavagnaro, Lead Paralegal.               Chicago IL 60603-3442                 Grand Rapids MI 49504-4111
One AT&T Way, Suite 3A104
Bedminster, NJ 07921-2693

Accounting Principals dba Ajilon               Accurate Electric                     Ace Lawn Care & Snow Removal
c/o Lisa Werner                                512 Marshall Rd                       P.O. Box 75
10151 Deerwood Park Blvd                       Valley Park MO 63088-1820             Clawson MI 48017-0075
Jacksonville FL 32256-0592
                                 Case:20-01947-jwb   Doc #:439 Filed: 01/28/2021   Page 3 of 29
Adams Outdoor Advertising                      Adaptive Insights                     Admiral Insurance Company
P.O. Box 809140                                Dept. LA 23246                        311 S. Wacker Dr. #3225
Chicago IL 60680-9140                          Pasadena CA 91185-3246                Chicago IL 60606-6668



Advantage Water Cond. Inc.                     Airgas National Carbonation           Airgas USA LLC
5348 Victory Dr., Suite B                      P.O. Box 734673                       P.O. Box 734445
Indianapolis IN 46203-5919                     Dallas TX 75373-4673                  Chicago IL 60673-4445



Allegra                                        Allegra Marketing Print Mail          Allen Industries Inc
3983 Linden Ave SE                             3983 Linden Ave SE                    28054 Center Oaks Court
Grand Rapids MI 49548-3431                     Grand Rapids, MI 49548-3431           Wixom, MI 48393-3363



Allen’s Kentucky Mechanical                    Alliance Beverage Distributing        Alliance Real Property Holding Co. LLC
130 S. Killarney Dr.                           4490 60th Street SE                   1811 N. Dixie Hwy
Richmond KY 40475-2310                         Grand Rapids MI 49512-9631            West Palm Beach, FL 33407-6505



Alpha Baking Company                           AlphaBeta Brewery LLC                 Ambius
36230 Treasury Center                          4310 Fyler Ave                        PO Box 14086
Chicago IL 60694-6200                          Saint Louis MO 63116-1802             Reading PA 19612-4086



Ameren Missouri                                American Leak Detection               Amherst Consulting, LLC
P.O. Box 88068                                 P.O. Box 2073                         Attn: Paul R. Hage
Chicago IL 60680-1068                          Portage MI 49081-2073                 27777 Franklin, Suite 2500
                                                                                     Southfield, MI 48034-8222


Amherst Partners, LLC                          Andrew Woodruff                       Arena Group, LLC
255 Brown St                                   2731 Colton Ave SE                    85 Las Quebradas Lane
Suite 120                                      Grand Rapids MI 49506-4930            Alamo CA 94507-1645
Birmingham, MI 48009-6207


Armock Mechanical                              Arrowaste, Inc.                       Aspen Waste Systems Inc
745 South State Street                         P.O.Box 828                           2951 Weeks Ave. SE
Sparta MI 49345-1580                           Jenison MI 49429-0828                 Minneapolis MN 55414-2833



Attorney General for Minnesota                 Attorney General of Florida           Attorney General of Kentucky
445 Minnesota Street                           PL-01 The Capitol                     700 Capital Avenue, Suite 118
Saint Paul MN 55101-2190                       Tallahassee FL 32399-1050             Frankfort KY 40601-3449



Attorney General of Missouri                   Attorney General of Nebraska          Attorney General of Wisconsin
Supreme Court Building                         2115 State Capitol                    P.O. Box 7857
207 W. High Street                             Lincoln NE 68509                      Madison WI 53707-7857
P.O. Box 899
Jefferson City MO 65102-0899
                                Case:20-01947-jwb   Doc #:439 Filed: 01/28/2021       Page 4 of 29
Averus                                        AvidXchange Inc                           B&E’s Taphaus Cleaning
3851 Clearview Court                          75 Remittance Dr, Ste 6666                P.O. Box 1
Gurnee IL 60031-1247                          Chicago IL 60675-6666                     Edgerton WI 53534-0001



BB&T Commercial Equipment Capital Corp. now   BB&T now Truist, Bankruptcy Section       BD Clean LLC
c/o Branch Banking & Trust Company now T      100-50-01-51                              P.O. Box 46188
P.O. Box 1847, 100-50-01-51                   P.O. box 1847                             Madison WI 53744-6188
Wilson, NC 27894-1847                         Wilson, NC 27894-1847


BJP Brew Investments 2, LLC                   BJP Brew Investments, LLC                 BLACK HILLS ENERGY
5273 140th Ave. NE                            5273 140th Ave. NE                        1102 EAST FIRST STREET
Bellevue WA 98005-1024                        Bellevue WA 98005-1024                    PAPILLION NE 68046-7641



BOSTON SQUARE LOCK & KEY INC                  BSE Services                              Badger Sports Properties, LLC
1625 KALAMAZOO AVE SE                         PO Box 456                                P.O.Box 843038
GRAND RAPIDS, MI 49507-2115                   Jefferson City MO 65102-0456              Kansas City MO 64184-3038



Badger State Winery Coop.                     Banker Capital, LLC                       Barfly Management LLC
Benton State Bank                             6508 Crane Road                           1040 Oakleigh Ave. NW
42 W. Main                                    Ypsilanti MI 48197-8851                   Grand Rapids MI 49504-3715
P.O. Box 27
Benton WI 53803-0027

Barfly Management, LLC                        Barfly Ventures, LLC                      Erika R. Barnes
35 Oakes Street SW                            35 Oakes Street SW #400                   Stites & Harbison, PLLC
Suite 400                                     Grand Rapids, MI 49503-3137               401 Commerce St, Suite 800
Grand Rapids, MI 49503-3137                                                             Nasville, TN 37219-2490


Bastard Brothers Brewing Co                   Becker & Poliakoff, P.A.                  Beechwood Sales & Service
2114 Penta Dr                                 1 EAst Broward Road                       5350 S. Emmer Dr.
High Ridge MO 63049-2684                      Suite 1800                                New Berlin WI 53151-7365
                                              Fort Lauderdale FL 33301-1876


Beer City Glass                               Beer City Glass                           Michael Robert Bell
3352 Lousma Drive SE                          3413 Roger B Chaffee Memorial Blvd SE     Michigan Department of Attorney General
Wyoming MI 49548-2252                         #105                                      Revenue & Collections Division
                                              Grand Rapids MI 49548-2356                PO Box 30754
                                                                                        Lansing, MI 48909-8254

Best Way Disposal                             David E. Bevins                           Big Red Worms
2314 Miller Road                              Rhoades McKee                             2833 N. 57th St.
Kalamazoo MI 49001-4146                       55 Campau Ave. NW                         Lincoln NE 68507-2202
                                              Suite 300
                                              Grand Rapids, MI 49503-2793

Black Truck Media & Marketing                 Black Truck Media & Marketing             Black Trust Media & Marketing
100 Monroe Center NW                          255 Washington St SE                      255 Washington St SE
Grand Rapids, MI 49503-2802                   Grand Rapids MI 49503-4350                Grand Rapids MI 49503-4350
                                 Case:20-01947-jwb   Doc #:439 Filed: 01/28/2021              Page 5 of 29
Blackhawk                                      Board of Water Commissioners                     Borgetto Investments, LLC
6220 Stoneridge Mall Road                      City of Detroit                                  100 Monroe Center NW
Pleasanton CA 94588-3260                       PO Box 32711                                     Grand Rapids MI 49503-2802
                                               Detroit MI 48232-0711


Bose McKinney & Evans LLP                      Boss Business Solutions                          Boston Square
111 Monument Circle, Ste 2700                  724 George St                                    1625 Kalamazoo Ave
Indianapolis IN 46204-5120                     Midland MI 48640-5330                            Grand Rapids MI 49507-2115



Michael Aaron Brandess                         Breakthru Beverage                               Brewer Supply Group
Sugar Felsenthal Grais & Helsinger LLP         489 North Prior Ave                              800 W. 1st Avenue
30 N La Salle St Ste 3000                      Saint Paul MN 55104-3488                         Shakopee, MN 55379-1148
30 N. LaSalle St., Suite 3000
Chicago, IL 60602-3481

Brewers Supply Group                           Brewers of Indiana Guild                         Brian and Danielle Brennan
P.O. Box 74769                                 1010 Central Avenue                              5950 Egypt Valley Ave. NE
Chicago IL 60694-4769                          Suite B                                          Rockford MI 49341-8208
                                               Indianapolis IN 46202-2776


Bright House Networks                          Brooks Brewing                                   Byron Plumbing Inc
P.O. Box 30262                                 52033 VanDyke Ave                                4577 88th Street SW
Tampa FL 33630-3262                            Utica MI 48316-3528                              Byron Center MI 49315-9702



CAD Management, LLC, et al.                    CDL Investments, LLC                             CIP Administrative LLC
Wesley J. Carrillo                             5470 Kenowa Ave. SW                              3400 Carlisle Street, Ste 430
Ensz & Jester, P.C.                            Wyoming MI 49418-9501                            Dallas TX 75204-1221
1100 Main Street, Suite 2121
Kansas City, MO 64105-2133

CIP Administrative, LLC                        CIP Administrative, LLC, as Administrative A     (p)COMCAST
Paul Hastings LLP                              Paul Hastings LLP                                41112 CONCEPT DR
Attn: Matthew M. Murphy                        Attn: Matthew M. Murphy                          PLYMOUTH MI 48170-4253
71 S. Wacker Drive, Suite 4500                 71 S. Wacker Drive, Suite 4500
Chicago, IL 60606-4608                         Chicago, IL 60606-4608

CONSUMERS ENERGY COMPANY                       (p)CROWN LINEN                                   CTS Telecom Inc.
Attn: Legal Dept                               215 S JEFFERSON ST                               P.O. Box 33772
One Energy Plaza                               MEXICO MO 65265-2843                             Detroit MI 48232-3772
Jackson, MI 49201-2357


Cad Managment LLC                              Calhoun Construction Services                    John C. Cannizzaro
45 Pennsylvania Ave., Ste. 4                   3307 Gilmore Industrial Blvd.                    Ice Miller LLP
Kansas City MO 64105                           Louisville KY 40213-2174                         Arena District 250 West Street
                                                                                                Suite 700
                                                                                                Columbus, OH 43215-7509

Wesley Jacob Carrillo                          CenterPoint Energy                               Centerpoint Energy
Ensz & Jester, P.C.                            PO Box 1700                                      P.O. Box 4671
1100 Main Street, Ste 2121                     Houston, TX 77251-1700                           Houston TX 77210-4671
Kansas City, MO 64105-2133
                                 Case:20-01947-jwb   Doc #:439 Filed: 01/28/2021   Page 6 of 29
Central States Beverage                        Century Link Communications           Certified Refrigeration &
14220 Wyandotte Street                         Business Services                     Mechanical, LLC
Kansas City MO 64145-1526                      P.O. Box 52187                        P.O. Box 8779
                                               Phoenix AZ 85072-2187                 Madison WI 53708-8779


Champion Utilities Billing Ser                 Charter Communications                Christopher Knape
P.O. Box 1927                                  P.O. Box 3019                         2530 Maplewood Dr. SE
Hobe Sound FL 33475-1927                       Milwaukee WI 53201-3019               Grand Rapids MI 49506-4757



Ciesa Design                                   Citizens Energy Group                 City Treas. Madison Wisconsin
200 E Grand River                              P.O. Box 7056                         P.O. Box 2997
Lansing MI 48906-4328                          Indianapolis IN 46207-7056            Madison WI 53701-2997



City of Ann Arbor                              City of Ann Arbor Treasurer           City of East Lansing
P.O. Box 77000                                 Dept. #77602                          Attn: Treasury
Dept. #77610                                   P.O. Box 77000                        410 Abbot Road
Detroit MI 48277-2000                          Detroit MI 48277-0602                 East Lansing MI 48823-3321


City of East Lansing Treasurer                 City of Grand Rapids                  City of Grand Rapids Treasurer
410 Abbot Road                                 Water & Sewer                         300 Monroe Ave. NW
Room 103                                       300 Monroe Ave. NW                    Grand Rapids MI 49503-1099
East Lansing MI 48823-3321                     Room 49503-1099


City of Grand Rapids Treasurer                 City of Holland                       City of Holland
300 Monroe Ave. NW                             270 S. River Ave.                     c/o Ronald J. VanderVeen
Room 220                                       Lamont MI 49430                       321 Settlers Road
Grand Rapids MI 49503-2296                                                           Holland, MI 49423-3778


City of Kalamazoo Treasurer                    City of Kansas City                   City of Kansas City
241 W. South Street                            Revenue Division                      Revenue Division
Kalamazoo MI 49007-4796                        City Hall, 2nd Floor                  P.O. Box 843322
                                               414 E. 12th Street                    Kansas City MO 64184-3322
                                               Kansas City MO 64106-2702

City of Lincoln Treasurer                      City of Madison Treasurer             City of Madison Treasurer
555 South 10th Street                          210 Martin Luther King Jr. Blvd       City-County Building
Suite 103                                      Room 107                              210 Martin Luther King Jr. Blv
Lincoln NE 68508-2830                          Madison WI 53703-3342                 Room 107
                                                                                     Madison WI 53703-3342

City of Madison Water Utility                  City of Port St. Lucie                City of Royal Oak
Andre Small                                    P.O. Drawer 8987                      P.O. Box 64
119 E Olin Ave                                 Port Saint Lucie FL 34985-8987        Royal Oak MI 48068-0064
Madison WI 53713-1431


City of Royal Oak Treasurer                    City of St. Louis                     City of University City
City of Royal Oak - Taxes                      Gregory F.X. Daly - Collector         6801 Delmar Blvd
P.O. Box 64                                    of Revenue                            University City MO 63130-3104
Royal Oak MI 48068-0064                        200 Market Street, Rm. 410
                                               Saint Louis MO 63103-2841
                               Case:20-01947-jwb   Doc #:439 Filed: 01/28/2021   Page 7 of 29
Clevland Menu Printing, Inc.                 Club Lincoln                          Cocamo Distributing Inc.
1441 E. 17th Street                          401 Westport Road                     385 Williams Point Blvd. #2
Cleveland OH 44114-2012                      Kansas City MO 64111-3004             Cocoa FL 32927-4620



Coloma Frozen Foods                          Columbia Gas                          ComEd
4145 Coloma Road                             2001 Mercer Rd.                       P.O. Box 6111
Coloma MI 49038-8967                         Lexington KY 40511-1018               Carol Stream IL 60197-6111



Comcast                                      Comfort Systems USA Indiana           Commercial Gaskets of
PO Box 7500                                  271 Fortune Circle East               2637 27th Ave. S, Ste. #3
Southeastern PA 19398-7500                   Suite F                               Minneapolis MN 55406-1564
                                             Indianapolis IN 46241


Commercial Kitchen Services                  Commonwealth Edison Company           Compeat, Inc.
88 Hanley Industrial Ct.                     ComEd Bankruptcy Department           Dept. 0397
Saint Louis MO 63144                         1919 Swift Drive                      P.O. Box 120397
                                             Oak Brook, IL 60523-1502              Dallas TX 75312-0397


Conference Technologies Inc                  Congruent Credit Opportunities        Congruent Investment Partners
P.O. Box 66726                               Matt Killebrew                        CIP Administrative, LLC
Saint Louis MO 63166-6726                    3400 Carlisle Street                  Attn: Matt Killebrew
                                             Suite 400                             3400 Carlisle Street, Ste. 430
                                             Dallas TX 75204-1268                  Dallas TX 75204-1221

Consumers Energy                             Corrigan Logistics                    Corrigan Moving Systems
PO Box 740309                                23923 Research Drive                  23923 Research Drive
Cincinnati OH 45274-0309                     Farmington MI 48335-2630              Farmington Hills MI 48335-2630



Corrigan Moving Systems/Corrigan Logistics   Corvus of St. Louis                   Coverall North America, Inc.
c/o Brandon M.H. Schumacher                  PO Box 1604                           2955 Mementum Place
Foster Swift Collins & Smith PC              Maryland Heights MO 63043-0604        Chicago IL 60689-5329
313 S Washington Square
Lansing, MI 48933-2195

Coverall of West Michigan                    Coverall of Western Michigan          Cozzini Bros Inc
5075 Cascade Rd SE                           P.O. Box 72346                        350 Howard Ave
Suite L                                      Cleveland OH 44192-0002               Des Plaines IL 60018-1908
Grand Rapids, MI 49546-3751


Craft Republic LLC                           Craig Bush Family                     Craig Wish Family Limited
1824 S 3rd St                                Limited Partnership                   Partnership, c/o Holly Jackson
Saint Louis MO 63104-4040                    438 South Main Street                 Kuiper Kraemer
                                             Suite 202                             180 Monroe Ave. NW, #400
                                             Rochester MI 48307-2092               Grand Rapids MI 49503-2695

Creative Ice                                 Crop Marks Printing                   Cross Ventures Inc.
188 Wealthy SW                               128 Coldbrook NE                      dba Fish Window Cleaning
Grand Rapids MI 49503-4059                   Grand Rapids MI 49503-1010            2990 Franklin St SW Ste 113A
                                                                                   Grandville MI 49418-3505
                                 Case:20-01947-jwb   Doc #:439 Filed: 01/28/2021   Page 8 of 29
Crystal Heating & Cooling                      Culligan Port St. Lucie               Culligan of Greater Kansas
PO Box 378                                     694 NW Enterprise Dr.                 P.O. Box 843142
Crystal City MO 63019-0378                     Port Saint Lucie FL 34986-2204        Kansas City MO 64184-3142



Cusano Baking Company                          Cusano Baking Company                 D-C Elevator Co., Inc.
5480 West Hillsboro Blv.                       5480 West Hillsboro Blvd.             709 Mile Point Way
Coconut Creek FL 33073-4307                    Conconut Creek FL 33073-4307          Lexington KY 40510-1008



D. Park Smith                                  DLI Properties LLC                    DTE Energy
Law Office of D. Park Smith                    2000 Brush St.                        P.O. Box 740786
250 Cherry Springs Rd.                         Suite 200                             Cincinnati OH 45274-0786
Suite 200                                      Detroit MI 48226-2251
Hunt, TX 78024-3010

DVCleanIndy, LLC                               Dane County Treasurer                 Darren M. Malek
12824 Raiders Blvd.                            210 Martin Luther King Jr. Blv        Veritas Law Group
Fishers IN 46037-7561                          Room 114                              107 W. Michigan Avenue
                                               Madison WI 53703-3342                 Floor 5
                                                                                     Kalamazoo MI 49007-3959

David I. Greenbaum                             Dawson Rubin                          Deaton’s Mechanical Co Inc
333 SE 2nd Avenue                              1108 Watson St. SW                    1435 Brookville Way J
Suite 2000                                     Grand Rapids MI 49504-6150            Indpls, IN 46239-1037
Miami FL 33131-2185


Deaton’s Mechanical Co Inc                     Deatons Mechanical Co.                Shannon L. Deeby
1435 Brookville Way, J                         1435 Brookville Way, Ste. J           Clark Hill PLC
J                                              Indianapolis IN 46239-1037            500 Woodward Avenue
1435 Brookville Way, J                                                               Suite 3500
INDIANAPOLIS, IN 46239-1037                                                          Detroit, MI 48226-3485

Delta Beer LLC                                 Denny’s 5th Avenue Bakery             Department of Business and
167 E Badger Rd                                7840 5th Avenue                       Professional Regulation
Madison, WI 53713-2708                         Minneapolis MN 55420-1302             2601 Blair Stone Rd.
                                                                                     Tallahassee FL 32399-6563


Derby City Environmental                       Detroit Cutlery                       Detroit Health Department
3610 Camp Ground Rd.                           16600 Industrial                      3245 E. Jefferson
Louisville KY 40211-2001                       Roseville MI 48066-1931               Suite 100
                                                                                     Detroit MI 48207-4222


Detroit Taxpayer Service Cente                 Docu - Confidential, LLC              Docu-Confidential, LL C
Coleman A. Young Municipal Cen                 4100 Eastmoor Road                    4100 Eastmoor Road
2 Woodward Avenue                              Louisville KY 40218-3002              Louisville KY 40218-3002
Suite 130
Detroit MI 48226-3594

Domant Property Services                       DoorDash                              Dover Grease Traps Inc
3904 S. 15th                                   901 Market Street                     16585 13 Mile Rd
Lincoln NE 68502-5413                          6th Floor                             Fraser MI 48026-2540
                                               San Francisco CA 94103-1740
                                 Case:20-01947-jwb   Doc #:439 Filed: 01/28/2021   Page 9 of 29
Dover Grease Traps, Inc.                       Draftex                               Driscon LLC
16585 12 Mile Rd.                              8526 L Street                         182 N. State Street
Fraser MI 48026                                Omaha NE 68127-1627                   Sparta MI 49345-1024



Duran Family Trust                             E3 Enterprises, LLC                   ECOLAB
257 Garnet Avenue                              6254 Northwood Road                   P.O. Box 70343
San Carlos CA 94070-4532                       Dallas TX 75225-2821                  Chicago IL 60673-0343



ECOLAB Food Safety Specialties                 EL Brewpub, LLC                       Ecolab EcoSure
24198 Network Place                            35 Oakes Street SW #400               26397 Network Place
Chicago IL 60673-1241                          Grand Rapids, MI 49503-3137           Chicago IL 60607



Ecolab Pest Elim Div                           Egencia                               David M. Eisenberg
26252 Network Place                            500 W. Madison                        Erman Teicher Miller Zucker & Freedman
Chicago IL 60673-1262                          Suite 1000                            400 Galleria Officentre, Ste 444
                                               Chicago IL 60661-2559                 Southfield, MI 48034-2162


Ellen Winterburn                               Empire Disposal                       Engineered Protection Systems
7795 Wedgemont Ct. SE                          1545 Clay St                          750 Front Ave NW Ste 300
Alto MI 49302-9777                             Unit 5                                Grand Rapids MI 49504-4470
                                               Detroit MI 48211-1911


Enviro - Master of West MI                     Enviro-Master of West Michigan        Envoy Facilities Maintenance
PO Box 12350                                   P.O. Box 12350                        8014 Cumming Hwy, Ste 403-306
Charlotte NC 28220-2350                        Charlotte NC 28220-2350               Canton GA 30115-9339



Erin Lind                                      Excel Pest Control                    FPL
110 N. Birchwood                               2246 Grainger Parkway                 General Mail Facility
Louisville KY 40206-1522                       Lincoln NE 68512-9518                 Miami FL 33188-0001



Fayette County Sheriff                         Fayette Urban County Governmen        Fedex
150 N. Imestone                                P.O. Box 34090                        P.O. Box 371461
Suite 265                                      Lexington KY 40588-4090               Pittsburgh PA 15250-1461
Lexington KY 40507-1177


Field Fire Protection Inc                      Final Clean Pro LLC                   First Savings Bank
4303 40th Street SE                            2843 E. Grand River #253              c/o Ronald E. Gold, Esq.
Grand Rapids MI 49512-4102                     East Lansing MI 48823-6724            Frost Brown Todd LLC
                                                                                     3300 Great American Tower
                                                                                     301 East Fourth Street
                                                                                     Cincinnati, OH 45202-4257
First Savings Bank                             First Savings Bank                    Fish Window Cleaning
c/o Ronald E. Gold                             c/o Small Business Lending            P.O. Box 111
301 East Fourth Street                         702 N. Shore Drive                    Oshtemo MI 49077-0111
Cincinnati, OH 45202-4245                      Suite 300
                                               Jeffersonville, IN 47130-3146
                              Case:20-01947-jwb   Doc #:439 Filed: 01/28/2021       Page 10 of 29
Fish Window Cleaning                         Fish Window Cleaning                     Fish Window Cleaning
P.O. Box 1552                                P.O. Box 251302                          P.O. Box 723
Palm City FL 34991-6552                      West Bloomfield MI 48325-1302            Grandville MI 49468-0723



Fish Window Cleaning                         Florida City Gas                         Florida Dept. of Revenue
P.O. Box 7304                                P.O. Box 5410                            5050 West Tennessee Street
Saint Paul MN 55107-0304                     Carol Stream IL 60197-5410               Tallahassee FL 32399-0100



Florida Fire & Security                      Fourth Enterprises, LLC                  Fourth Enterprises, LLC f/n/a HotSchedules
Solutions, Inc.                              c/o Streusand Landon Ozburn & Lemmon     c/oStreusand Landon Ozburn & Lemmon, LLP
1985 SW Notre Dame Ave.                      1801 S. MoPac Expressway, Suite 320      1801 S. Mopac Expressway
Port Saint Lucie FL 34953-2499               Austin, Texas 78746                      Suite 320
                                                                                      Austin, TX 78746 United States

Frank Nesti                                  Freds Key Service                        Front Line Safety
609 Chapin Ave.                              3470 Second Ave                          1643 Puddingstone Dr.
Birmingham MI 48009-2032                     Grand Rapids MI 49503                    La Verne CA 91750-5810



GRBC Holdings, LLC                           GTW Depot, LLC                           James Gansman
35 Oakes Street SW #400                      2 West Michigan                          Rock Creek Advisors, LLC
Grand Rapids, MI 49503-3137                  Suite 21                                 c/o John W. Lucas
                                             Kalamazoo MI 49007                       Pachulski Stang Ziehl & Jones LLP
                                                                                      150 California St 15th Fl
                                                                                      San Francisco, CA 94111-4554
Gardaworld                                   Gargoyle Security Inc                    Garry Boyd
3209 Momentum Place                          4321 Pittman Rd                          1855 Colfax Avenue
Chicago IL 60689-0001                        Kansas City MO 64133-1445                Grand Haven MI 49417-2303



Gather Technologies                          Geenen DeKock Properties, LLC            Gemini Media LLC
715 Peachtree St. NE                         12 W. 8th St. #250                       401 Hall Street SW
Suite 8                                      Holland MI 49423-3179                    Suite 331
Atlanta GA 30308-2181                                                                 Grand Rapids, MI 49503-6501


Gemini Media LLC                             General Beer Distributors                General Beverage
5750 New King Drive Ste 100                  6169 McKee Rd.                           6169 McKee Rd.
Troy MI 48098-2696                           Madison WI 53719-5104                    Madison WI 53719-5104



Genevieve Gudebski Trust                     Giant Jones Brewing, LLC                 Nathan S. Gimpel
1561 Rancho View Road                        931 E. Main St., Suite 9                 Paul Hastings LLP
Lafayette CA 94549-2236                      Madison WI 53703-2956                    71 South Wacker Drive
                                                                                      Suite 4500
                                                                                      Chicago, IL 60606-4608

Rozanne M. Giunta                            Ronald E. Gold                           Gold Coast Linen Service
Warner Norcross & Judd LLP                   Frost Brown Todd LLC                     1811 N. Dixie Hwy.
715 E. Main Street                           3300 Great American Tower                West Palm Beach FL 33407-6505
Suite 110                                    301 East Fourth St.
Midland, MI 48640-5488                       Cincinnati, OH 45202-4257
                                Case:20-01947-jwb   Doc #:439 Filed: 01/28/2021   Page 11 of 29
Gordon Food Service                            Gordon Food Service, Inc.            Gordon Food Service, Inc.
Dept CH 10490                                  Jason M. Torf                        c/o Jason M. Torf
Palatine IL 60055-0001                         Ice Miller LLP                       Ice Miller LLP
                                               200 W. Madison St., Suite 3500       200 W. Madison St., Suite 3500
                                               Chicago, IL 60606-3417               Chicago, IL 60606-3417

Grand Rapids Children’s Museum                 Grand Rapids Income Tax Dept.        Great America Financial
11 Sheldon Ave NE                              P.O. Box 109                         Services
Grand Rapids MI 49503-3277                     Grand Rapids MI 49501-0109           PO Box 660831
                                                                                    Dallas TX 75266-0831


Great America Financial Serv.                  Great Lakes Sport & Social           Great Lakes West, LLC
P.O. Box 660831                                Club LLC                             24475 Red Arrow Highway
Dallas TX 75266-0831                           2945 Division Ave S                  Mattawan, MI 49071-9762
                                               Grand Rapids MI 49548-1151


GreatAmerica Financial Services Corporation    GreatAmerica Printer                 Green With Indy LLC
ATTN: Peggy Upton                              P.O. Box 660831                      3514 Calibogue Circle
P.O. Box 609                                   Dallas TX 75266-0831                 Indianapolis IN 46228-6601
Cedar Rapids, IA 52406-0609


Green for LIfe                                 Gregory FX Daly,                     Grey Eagle Distributing
26999 Central Park Blvd                        Collector of Revenue                 2340 Millpark Dr
Suite 200                                      1200 Market St., Room 410            Maryland Heights MO 63043-3569
Southfield, MI 48076-4145                      St Louis, MO 63103-2841


Stephen B. Grow                                HC Woodward LLC                      HC Woodward, LLC
Warner Norcross + Judd, LLP                    477 Lake Park                        Wolfson Bolton PLLC
1500 Warner Building                           Birmingham MI 48009-4603             3150 Livernois, Ste. 275
150 Ottawa Avenue NW                                                                Troy, MI 48083-5034
Grand Rapids, MI 49503-2832

HCBF, LLC                                      HMC Service Company                  HMS Equity holdings
117 Center Street                              P.O. Box 32160                       Matt Killebrew
East Lansing MI 48823-4251                     Dept. #136                           3400 Carlisle Street
                                               Louisville KY 40232-2160             Suite 400
                                                                                    Dallas TX 75204-1268

HNI Risk Advisors                              HOODZ North America                  HOODZ North America, LLC
PO Box 510187                                  731 Fairfield Ct.                    185 Oakland Ave, Suite 150
New Berlin WI 53151-0187                       Ann Arbor MI 48108-8901              Birmingham MI 48009-3430



HR Collaborative LLC                           Paul R. Hage                         Happy PR
678 Front Ave NW Ste 265                       Jaffe Raitt Heuer & Weiss PC         1059 Wealthy St SE #202
Grand Rapids MI 49504-5300                     27777 Franklin Road                  Grand Rapids MI 49506-1689
                                               Suite 2500
                                               Southfield, MI 48034-8214

Hayes Mechanical                               Hayes Mechanical                     Hillsboro Brewing Company
11825 Olive Street                             5959 S. Harlem Ave.                  611 Enterprise Drive
La Vista, NE 68128-2947                        Chicago IL 60638-3131                Hillsboro WI 54634-4400
                               Case:20-01947-jwb   Doc #:439 Filed: 01/28/2021       Page 12 of 29
Hoekstra Electrical Services                  Holland Board of Public Works            Holston Gases
80 W. 64th Street                             625 Hastings Ave.                        357 Blue Sky Parkway
Holland MI 49423-9356                         Holland MI 49423-5475                    Lexington KY 40509-9444



HopCat-Ann Arbor, LLC                         HopCat-Chicago, LLC                      HopCat-Concessions, LLC
35 Oakes Street SW #400                       35 Oakes Street SW #400                  35 Oakes Street SW #400
Grand Rapids, MI 49503-3137                   Grand Rapids, MI 49503-3137              Grand Rapids, MI 49503-3137



HopCat-GR Beltline, LLC                       HopCat-Holland, LLC                      HopCat-Indianapolis, LLC
35 Oakes Street SW #400                       35 Oakes Street SW #400                  35 Oakes Street SW #400
Grand Rapids, MI 49503-3137                   Grand Rapids, MI 49503-3137              Grand Rapids, MI 49503-3137



HopCat-Kalamazoo, LLC                         HopCat-Kansas City, LLC                  HopCat-Lexington, LLC
35 Oakes Street SW #400                       35 Oakes Street SW #400                  35 Oakes Street SW #400
Grand Rapids, MI 49503-3137                   Grand Rapids, MI 49530-0001              Grand Rapids, MI 49503-3137



HopCat-Lincoln, LLC                           HopCat-Louisville, LLC                   HopCat-Madison, LLC
35 Oakes Street SW #400                       35 Oakes Street SW #400                  35 Oakes Street SW #400
Grand Rapids, MI 49503-3137                   Grand Rapids, MI 49503-3137              Grand Rapids, MI 49503-3137



HopCat-Minneapolis, LLC                       HopCat-Port St. Lucie, LLC               HopCat-Royal Oak, LLC
35 Oakes Street SW #400                       35 Oakes Street SW #400                  35 Oakes Street SW #400
Grand Rapids, MI 49503-3137                   Grand Rapids, MI 49530-0001              Grand Rapids, MI 49530-0001



HopCat-St. Louis, LLC                         HotSchedules.com, Inc.                   Humidity Controls LLC
35 Oakes Street SW #400                       P.O. Box 848472                          3573 Port Cove Drive
Grand Rapids, MI 49530-0001                   Dallas TX 75284-8472                     Waterford MI 48328-4583



Hyatt Place Royal Oak                         Hypercore Networks Inc.                  ID Watchdog Inc
422 N Main St                                 2024 W. 15th Street                      PO Box 71221
Royal Oak MI 48067-1813                       Plano, TX 75075-7363                     Charlotte NC 28272-1221



Ice Town                                      Illinois Attorney General                Indeed Inc
27766 Network Place                           100 West Randolph Street                 Mail Code 5160
Lockbox 27766                                 Chicago IL 60601-3271                    PO Box 660367
Chicago IL 60673-1277                                                                  Dallas TX 75266-0367


Indiana Attorney General’s Off                Indiana Bell Telephone Company, Inc.     Indiana Dept. of Revenue
Indiana Government Center Sout                % AT&T Services, Inc.                    100 N. Senate Avenue
302 W. Washington St., 5th Fl.                Karen Cavagnaro, Lead Paralegal          Indianapolis IN 46204-2253
Indianapolis IN 46204-4701                    One AT&T Way, Suite 3A104
                                              Bedminster, NJ 07921-2693
                                Case:20-01947-jwb   Doc #:439 Filed: 01/28/2021   Page 13 of 29
Indiana Dept. of Revenue                       Indiana Dept. of Revenue             Indianapolis Power & Light Co.
P.O. Box 7206                                  P.O. Box 7229                        P.O. Box 10
Indianapolis IN 46207-7206                     Indianapolis IN 46207-7229           Indianapolis IN 46206-0011



Industrial Contractors Skanska                 Information Professionals Inc        Innovo Development Group - PSL
P.O. Box 28                                    Dept 888                             1321 S. Westnedge Ave.
Evansville IN 47702                            PO Box 299                           Kalamazoo MI 49008-1353
                                               Emerson NJ 07630-0299


Innovo Development Group - RO                  Innovo Development Group, LLC        Innovo Development Group, LLC
1321 S Westnedge Ave                           1321 S. Westnedge Ave.               Innovo PSL Office, LLC
Kalamazoo MI 49008-1353                        Kalamazoo, MI 49008-1353             1321 South Westnedge Avenue
                                                                                    Kalamazoo, MI 49008-1353


Innovo Development Group, LLC                  Innovo Development Group-STL         Insite Business Solutions
Innovo PSL Office, LLC / Innovo Royal Oa       1321 S Westnedge Ave                 PO Box 8494
Innovo St. Louis, LLC                          Kalamazoo MI 49008-1353              Holland MI 49422-8494
1321 South Westnedge Avenue
Kalamazoo, MI 49008-1353

Internal Revenue Service                       Internal Revenue Service             Ionia Ventures Holdings, LLC
Centralized Insolvency Unit                    P.O. Box 7346                        c/o Patrick Sweeney
PO Box 7346                                    Philadelphia PA 19101-7346           Rhoades McKee PC
Philadelphia, PA 19101-7346                                                         55 Campau Avenue, N.W., Suite 300
                                                                                    Grand Rapids, MI 49503-2793

Ionia Ventures LLC                             JK East Beltline Real Estate         JK East Beltline Real Estate LLC
4380 Brockton Drive SE, Ste. 1                 1345 West Star Drive                 c/o Denise D. Twinney, Esq.
Grand Rapids MI 49512-4108                     Suite 2                              300 Ottawa Avenue NW
                                               Shelby Township MI 48315             Suite 150
                                                                                    Grand Rapids, MI 49503-2308

JK East Beltline Real Estate, LLC              Jackson County Courthouse            Jacob and Annie Kibler
Kent Ward                                      Collections Department               7708 Canary Lane
13405 W. Star Drive                            415 E. 12th Street                   Jenison MI 49428-7956
Suite 2                                        Suite 100
Shelby Township, MI 48315-2706                 Kansas City MO 64106-2755

Jaffe Raitt Heuer & Weiss, P.C.                James Ferrari and Sons Inc.          James Snelson
27777 Franklin, Suite 2500                     148 Groesbeck                        104 South G Street
Southfield, MI 48034-8214                      Mount Clemens MI 48043-1525          Midland TX 79701-6607



Jani - King of Louisville                      Jani - King of Michigan, Inc.        Jason M. Torf
609 Reliability Circle                         15434 Collections Center Drive       Ice Miller LLP
Knoxville TN 37932-3370                        Chicago IL 60693-0001                200 W. Madison St.
                                                                                    Suite 3500
                                                                                    Chicago, IL 60606-3417

(p)JAY GUDEBSKI                                Jefferson County Sheriff             Jeffrey Sorum
1561 RANCHO VIEW RD                            531 Court Place                      18329 Frontier Place
LAFAYETTE CA 94549-2236                        Suite 604                            Eden Prairie MN 55347-4183
                                               Louisville KY 40202-3394
                             Case:20-01947-jwb   Doc #:439 Filed: 01/28/2021   Page 14 of 29
Jill Spruit                                 Jill and George Golder               Joe Mansueto
2162 Shenandoah Dr. NW                      900 20th Avenue South                400 North Michigan Ave.
Grand Rapids MI 49504-5912                  Unit 815                             Suite 350
                                            Nashville TN 37212-2239              Chicago IL 60611-4105


John Fulkerson                              John Sinkevics                       Johnson Brothers
7314 Lane Park Drive                        7491 Las Palmas Dr. NE               9320 J Street
Dallas TX 75225-2462                        Rockford MI 49341-9580               Omaha NE 68127-1207



Joseph and Michelle Verbrugge               Justin Pollock                       K - Data Systems LLC
Family Trust UAD June 21, 2010              1310 Aberdeen Street                 678 Front Ave. NW
1720 Flowers Crossing Dr. NE                Grand Rapids MI 49505-3825           Suite 3
Grand Rapids MI 49525-9523                                                       Grand Rapids MI 49504-5323


(p)KM PROST LLC                             KU a PPL Company                     Kaat’s Water Conditioning, Inc
PO BOX 161                                  P.O. Box 9001954                     3470 Three Mile Road NW
ELK RAPIDS MI 49629-0161                    Louisville KY 40290-1954             Grand Rapids MI 49534-1228



Kaats Water Conditioning - Culligan         Kalamazoo County Health and          Keg Logistics LLC
PO Box 140714                               Community, Environmental Healt       9360 Station Street #325
Grand Rapids MI 49514-0714                  311 E. Alcott Street                 Lone Tree CO 80124-6811
                                            Kalamazoo, MI 49001-6169


KegWorks                                    Kent County Health Department        Kentucky American Water
1460 Military Road                          7 Fuller Ave. NE                     P.O. Box 371880
Rear Building                               Grand Rapids MI 49503                Pittsburgh PA 15250-7880
Buffalo NY 14217-1363


Kentucky Dept. of Revenue                   Kentucky Dept. of Revenue            Kentucky Dept. of Revenue
501 High Street                             Division of Sale and Use Tax         P.O. Box 856905
Frankfort KY 40601-2103                     Station 67                           Louisville KY 40285-6905
                                            P.O. Box 181
                                            Frankfort KY 40602-0181

Kentucky Utilities Company                  Kermit Harris                        Kevin Kozak
820 W. Broadway                             1701 Southampton                     2757 Copper Hill Drive
Louisville, KY 40202-2218                   Grand Rapids MI 49508-2646           Grand Rapids MI 49525-3188



Khaled Ibrahim                              Knoebel Construction Inc             Anthony J. Kochis
7308 N. Tipton Avenue                       18333 Wings Corporate Drive          Wolfson Bolton PLLC
Kansas City MO 64152-4608                   Chesterfield MO 63005-4036           3150 Livernois, Suite 275
                                                                                 Troy, MI 48083-5034


(p)LANCASTER COUNTY TREASURER’S OFFICE      LASEP, LLC                           LG&E
555 SOUTH 10TH ST STE 102                   c/o Learfield Communications         P.O. Box 9001960
LINCOLN NE 68508-2860                       P.O. Box 843038                      Louisville KY 40290-1960
                                            Kansas City MO 64184-3038
                                Case:20-01947-jwb   Doc #:439 Filed: 01/28/2021       Page 15 of 29
LOUISVILLE GAS AND ELECTRIC COMPANY            Lansing Board of Water & Light           Lansing Board of Water and Light
PO BOX 9001960                                 PO Box 13007                             1232 Haco Dr
LOUISVILLE KY 40290-1960                       Lansing MI 48901-3007                    Lansing, MI 48912-1610



Learfield Communications, LLC                  Lee Shore-Lemon Wheeler Building LLC     Legend Companies
c/o Learfield IMG College                      c/o CWD Real Estate Investment           12467 Boone Ave, Ste 1
P.O. Box 843038                                50 Louis St NW, Ste. 600                 Savage MN 55378-1283
Kansas City MO 64184-3038                      Grand Rapids MI 49503-2645


Legend Mechanical, Inc.                        Leonard’s Syrups                         Lex-Rooter Sewer & Drain
12467 Boone Ave                                4601 Nancy                               Cleaning
Savage MN 55378-1282                           Detroit MI 48212-1298                    320 United Ct., Ste. 3
                                                                                        P.O. Box 54805
                                                                                        Lexington KY 40555-4805

Lexington-Fayette Divison                      Liberty Maynard LLC                      Liberty Maynard, LLC
of Revenue                                     31 Telegraph Road                        30100 Telegraph Rd
P.O. Box 14058                                 Suite 22                                 Suite 220
Lexington KY 40512-4058                        Bingham Farms MI 48025                   Bingham Farms, MI 48025-4516


Liberty Maynard, LLC                           Lincoln Electric Systems                 Lisa Miller
30100 Telegraph Suite 218                      P.O. Box 2896                            1487 Stoney Lake Drive
Bingham Farms, MI 48025-4516                   Omaha NE 68103                           Holland MI 49424-6176



Live Nation Worldwide, Inc.                    (p)LOBB & HURST PLLC                     Lohr Distributing Co-Missouri
20 Monroe Live                                 4898 BROWNSBORO ROAD                     1100 S 9th Street
11 Ottawa Ave. NW                              SUITE 300                                Saint Louis MO 63104-3597
Grand Rapids MI 49503-4620                     LOUISVILLE KY 40207-2427


Louisville Metro Revenue Comm                  Louisville Water Company                 John W. Lucas
617 W. Jefferson Street                        550 South Third Street                   Pachulski Stang Ziehl & Jones LLP
Louisville KY 40202-2714                       Louisville KY 40202-1839                 150 California Street, 15th Floor
                                                                                        San Francisco, CA 94111-4554


Luck of the Irish, LLC                         MIKE MALINOWSKI                          MI DEPT OF TREASURY
35 Oakes Street SW #400                        MICHAEL M MALINOWSKI PLC                 COLLECTION DIVISION/BANKRUPTCY
Grand Rapids, MI 49503-3137                    740 Alger SE                             PO BOX 30168
                                               GRAND RAPIDS, MI 49507-3531              LANSING, MI 48909-7668


MI Hop Alliance                                MLive Media Group                        MNY Locksmith LLC
51960 W. 12 Mile Road                          Dept. 77571                              671 E. Long Rd.
Wixom MI 48393-3107                            P.O. Box 77000                           Bloomfield Hills MI 48304
                                               Detroit MI 48277-0571


Mac Services Inc                               Madison Gas and Electric                 Michael V. Maggio
Roto-Rooter                                    P.O. Box 1231                            Trial Attorney
P.O. Box 83617                                 Madison WI 53701-1231                    Office of the US Trustee
Lincoln NE 68501-3617                                                                   The Ledyard Building, 2nd Floor
                                                                                        125 Ottawa NW, Suite 200R
                                                                                        Grand Rapids, MI 49503-2865
                                Case:20-01947-jwb   Doc #:439 Filed: 01/28/2021              Page 16 of 29
Mahoney Environmental                          Maid Brigade of Lexington                       Main Street Equity Interest
37458 Eagle Way                                634 Brookgreen Lane                             1300 Post Oak Blvd.
Chicago IL 60678-0374                          Lexington KY 40509-1952                         Suite 800
                                                                                               Houston TX 77056-3011


Michael M. Malinowski                          Marion County Treasurer                         Mark A Sellers III
Michael M. Malinowski PLC                      200 E. Washington Street                        c/o Rachel L. Hillegonds
740 Alger Street, S.E.                         Suite 1001                                      Miller Johnson
Grand Rapids, MI 49507-3531                    Indianapolis IN 46204-3356                      P O Box 306
                                                                                               Grand Rapids MI 49501-0306

Mark A. Sellers as Trustee of                  Mark Gray                                       Mark One Electric Company
the Mark Sellers Trust                         918 SW Jeremko Avenue                           99 Troost Ave.
Dated June 29, 2015                            Port Saint Lucie FL 34953-5665                  Kansas City MO 64106
1 Ionia Ave. SW, Ste. 200
Grand Rapids MI 49503-4145

Mark’s Reddi Rooter & Plumbing                 Mastodon Ventures, Inc                          Matthew McKissock
1425 Gilson Street                             Robert S. Hersch                                1010 Follett Run Road
Madison WI 53715-2123                          918 Congress Avenue, Suite 100                  Warren PA 16365-1361
                                               Austin, TX 78701-2345


Med - 1 Leonard                                Media Place Partners                            Mercantile Bank
1140 Monroe Ste 150                            48 Broadway Ave. NW                             310 Leonard Street NW
Grand Rapids MI 49503-1063                     Grand Rapids MI 49504                           Grand Rapids MI 49504-4224



Mercantile Bank of Michigan                    Mercantile Bank of Michigan                     Metro Detroit Screen Printing
Miller, Canfield, Paddock and Stone, PLC       c/o Michael E. Moore                            15841 24 Mile Road
99 Monroe Avenue, NW                           Miller, Canfield, Paddock & Stone, PLC          Macomb MI 48042-2805
Suite 1200                                     99 Monroe Avenue, NW, Suite 1200
Grand Rapids, MI 49503-2670                    Grand Rapids, MI 49503-2670

Metropolitan St. Louis Sewer                   Michael A. Steel                                Michael Moore
District                                       Brennan, Manna & Diamond, LLC                   179 Van Rensselaer Blvd.
P.O. Box 437                                   75 E. Market St.                                Menands, NY 12204-2002
Saint Louis MO 63166-0437                      Akron, OH 44308-2010


Michigan Department of Treasur                 Michigan Department of Treasury                 Michigan Dept. of Treasury
City Tax Administration                        Bankruptcy Unit                                 Tax Collection Enforcement
P.O. Box 30813                                 P.O. Box 30168                                  Bankruptcy Section
Lansing MI 48909-8311                          Lansing MI 48909-7668                           Treasury Building
                                                                                               Lansing, MI 48922-0001

Michigan Dept. of Treasury                     Michigan Dept. of Treasury                      Michigan Natural Storage Co
430 W. Allegan Street                          P.O. Box 30324                                  1200 Jude Ave. SW
Lansing MI 48933-1592                          Lansing MI 48909-7824                           Grand Rapids MI 49509-1019



Michigan Unemployment Ins. Age                 (p)STATE OF MICHIGAN UNEMPLOYMENT INSURANCE     Micro Matic
Proof of Claim Unit                            ATTN BANKRUPTCY UNIT                            2386 Simon Court
3024 West Grand Blvd.                          3024 W GRAND BLVD                               Brooksville FL 34604-0751
Suite 11-500                                   SUITE 12-100
Detroit MI 48202-6024                          DETROIT MI 48202-6024
                             Case:20-01947-jwb   Doc #:439 Filed: 01/28/2021    Page 17 of 29
Midwest Cutlery Service                     Mike Moore                            Judith Greenstone Miller
P.O. Box 20520                              2010 Alamanda Drive                   Jaffe Raitt Heuer & Weiss, PC
Dayton OH 45420-0520                        Miami FL 33181-2624                   27777 Franklin Road, Ste 2500
                                                                                  Southfield, MI 48034-8214


Mills Transfer                              Minnesota Dept. of Revenue            Minnesota Dept. of Revenue
656 Rose Street                             600 North Robert Street               600 Robert Street N.
Lincoln NE 68502-2098                       Saint Paul MN 55101                   Saint Paul MN 55101



Minnesota Dept. of Revenue                  Minnesota Partnership Tax             Missouri Attorney General
Mail Station 1765                           Mail Station 1760                     Supreme Court Building
Saint Paul MN 55145-1765                    Saint Paul MN 55145-1760              207 W. High Street
                                                                                  P.O. Box 899
                                                                                  Jefferson City MO 65102-0899

Missouri American Water                     Missouri Department of Revenue        Missouri Dept. of Revenue
P.O. Box 6029                               PO Box 475                            301 W. High Street
Carol Stream IL 60197-6029                  Jefferson City, MO 65105-0475         Jefferson City MO 65101-1517



Missouri Dept. of Revenue                   Missouri Dept. of Revenue             Missouri Dept. of Revenue
Collections Department                      Taxation Division                     Taxation Division
415 E. 12th Street                          P.O. Box 3000                         P.O. Box 840
Suite 100                                   Jefferson City MO 65105-3000          65105-0840
Kansas City MO 64106-2755

Missouri Dept. of Transportati              Missouri Dirctor of Revenue           Missouri Organic Recycling Inc
105 W. Capital Avenue                       Missouri Division of Alcohol          770 E. 40 Hwy.
Jefferson City MO 65101-6811                of Tabacoo                            Kansas City MO 64110
                                            P.O. Box 456
                                            Jefferson City MO 65102-0456

Mitchelle Jump                              Monarch Beverage                      Michael E. Moore
5349 Stoney Brook                           9347 E. Pendleton Pike                Miller, Canfield, Paddock and Stone, PLC
Kalamazoo MI 49009-3849                     Indianapolis IN 46236-2768            99 Monroe Avenue, NW
                                                                                  Suite 1200
                                                                                  Grand Rapids, MI 49503-2670

Jeff A. Moyer                               Mr. Handy Man of Louisville           Mr. Handyman Detroit
The Bankruptcy Group, Inc.                  12200 Shelbyville Road                10757 Cliffview Dr
1547 Godfrey Ave. SW                        Suite 205                             South Lyon MI 48178-9292
Wyoming, MI 49509-1067                      Louisville KY 40243-1444


Mr. Handyman of Central                     Mr. Handyman of NE Johnson County     Mr. Handyman of Northeast
St. Louis County                            10595 Widmer Rd                       Johnson County
9 Midland Ave, Ste. D                       Lenexa, KS 66215-2096                 10595 Widmer St.
Maryland Heights MO 63043-2625                                                    Lenexa KS 66215-2096


Matthew M. Murphy                           Mutual of Omaha                       My Green Michigan LLC
Paul Hastings LLP                           Policyholder Services                 5834 Michigan Rd
71 S. Wacker Drive, 45th Floor              P.O. Box 2147                         Dimondale MI 48821-9616
Chicago, IL 60606-4626                      Omaha NE 68103-2147
                                Case:20-01947-jwb   Doc #:439 Filed: 01/28/2021          Page 18 of 29
N2 Ventures, LLC                               NCR Corporation                             (p)NEBRASKA DEPARTMENT OF REVENUE
2845 Wilson Ave.                               P.O. Box 198755                             ATTN ATTENTION BANKRUPTCY UNIT
Grandville MI 49418-3501                       Atlanta GA 30384-8755                       PO BOX 94818
                                                                                           LINCOLN NE 68509-4818


NICOLLET RESIDENCES, LLC                       NIR                                         NORTHERN STATES POWER CO(MN) DBA XCEL ENERGY
Dykema Gossett PLLC                            6921 West Remington Drive                   PO BOX 9477
c/o Jonathan E. Aberman, Esq.                  Lincoln NE 68532-1800                       MINNEAPOLIS, MN 55484-0001
10 S. WACKER DR., STE. 2300
Chicago, IL 60606-7439

Nantucket Baking Company                       Nebraska Dept. of Revenue                   Nebraska Industrial Refrigeration, Inc.
200 Union NE                                   1313 Farnam Street #10                      6921 W. Remington Drive
Grand Rapids MI 49503-3451                     Omaha NE 68102-1881                         Lincoln, NE 68532-1800



NetWolves Network Services                     Anh P. Nguyen                               Nick’s Gyro’s LLC
P.O. Box 826923                                Streusand, Landon, Ozburn & Lemmon, LLP     2727 W. Michigan Ave.
Philadelphia PA 19182-6923                     1801 S. Mopac Expressway                    Kalamazoo MI 49006-5503
                                               Suite 320
                                               Austin, TX 78746

Nicollet on Fifth Apartments                   Timothy F. Nixon                            No Tie Inc. dba Allen’s Kentucky Mechan
c/o AEW Management LP                          Godfrey & Kahn SC                           130 S. Killarney Lane Suite #1
465 Nicollet Mall                              200 South Washington Street                 Richmond, KY 40475-2310
Minneapolis MN 55401-2821                      Suite 100
                                               Green Bay, WI 54301-4298

North Kansas City Beverage                     NorthStar Capital Partners LLC              NuArx Inc
203 East 11th Ave                              Attn: Russell C. Youngdahl, Jr              P.O. Box 771994
Kansas City MO 64116-4136                      110 S. Jackson St., Ste. 206                Detroit MI 48277-1994
                                               Jackson MI 49201


NuCO2                                          NuCO2, LLC                                  (p)OFFICE OF THE CLERK OF SUPREME COURT OF MI
P.O. Box 417902                                2800 SE Market Place                        PO BOX 150
Boston MA 02241-7902                           Stuart FL 34997-4965                        JEFFERSON CITY MO 65102-0150



OLO                                            Oakland County Circuit Court                Oakland County Health Division
285 Fulton Street, 82nd Floor                  1200 N. Telegraph Road                      Attn: EHS
New York NY 10007-2915                         Department 404                              27725 Greenfield Rd.
                                               Pontiac MI 48341-0404                       Southfield MI 48076-3625


Office Depot                                   Office Depot                                Omega :Yeast Labs
6600 N Military Trail                          PO Box 633301                               3030 S Grand Blvd #200
Bankruptcy Processing                          Cincinnati OH 45263-3301                    Saint Louis MO 63118-1006
Boca Raton, FL 33496-2434


Open Table                                     Open Works                                  Oracle Screening Services Inc
29109 Network Place                            4742 N 24th St, Ste 450                     68 Weiskopf Ave. Suite 15
Chicago IL 60673-1291                          Phoenix AZ 85016-4856                       McKinney TX 75070
                                Case:20-01947-jwb   Doc #:439 Filed: 01/28/2021   Page 19 of 29
Organix Recycling                              Otis Elevator Company                Ottawa County Health Dept.
19065 Hickory Creek Drive                      P.O. Box 73579                       12251 James Street
Suite #240                                     Chicago IL 60673-7579                Suite 200
Mokena IL 60448-8597                                                                Holland MI 49424-8942


Ottawa County Treasurer                        Outfront Media/CBS Outdoor           POSitive Solutions Group
12220 Filmore Street                           P.O. Box 33074                       301 Williamston Center Rd
Room 155                                       Newark NJ 07188-0074                 Ste 500
West Olive MI 49460-8986                                                            Williamston MI 48895-8502


Page Communications                            Paradise Plants                      Partick David Kuehl, Jr.
308 Westport Rd.                               550 SW Kabot Ave.                    Suite 1000
Kansas City MO 64111-2242                      Port Saint Lucie FL 34953-3053       4801 Main Street
                                                                                    Kansas City MO 64112-2551


Patty Matters                                  Paytronix Systems Inc                Pellitteri Waste Systems
3439 Senora Avenue SE                          80 Bridge St                         Attn: Roger Cole
Grand Rapids MI 49508-2510                     Newton MA 02458-1119                 7035 Raywood Road
                                                                                    Monona, WI 53713-2271


Pellitteri Waste Systems                       Pepsi - Madison                      Perkins Coie LLP
P.O. Box 259426                                P.O. Box 7425                        PO Box 24643
7035 Raywood Road                              Madison WI 53707-7425                Seattle WA 98124-0643
Madison WI 53713-2271


Perrigo Printing                               Phil Crawford                        Phillips Distributing Corp.
125 Ottawa Ave. NW                             679 Mountain Avenue                  P.O. Box 7725
Ledyard Bilding                                Berkeley Heights NJ 07922-2523       3010 Nob Hill Rd.
Grand Rapids MI 49503-2898                                                          Madison WI 53713-4051


Phillips Distributing Corporation              John T. Piggins                      Pinnacle Imports KC
3010 Nob Hill Road                             Miller Johnson                       2001 Pennsylvania Ave
Madison, WI 53713-4051                         45 Ottawa Avenue, SW                 Kansas City MO 64108-2136
                                               Suite 1100
                                               Grand Rapids, MI 49503-4265

Pitney Bowes Global                            Pizza Parliament LLC                 Plante & Moran PLLC
Financial Services                             199 Deer Run Drive NE                634 Front Ave NW
P.O. Box 371887                                Ada MI 49301-9541                    Grand Rapids MI 49504-5370
Pittsburgh PA 15250-7887


Plaza Storage, LLC                             Port St. Lucie                       Premier Beverage Co.
Dept. 9536                                     Clerk of the Circuit Court           9801 Premier Parkway
P.O. Box 30516                                 201 South Indian River Drive         Miramar FL 33025-3200
Lansing MI 48909-8016                          Fort Pierce FL 34950-4336


Pro Mechanical Services, Inc.                  Produce Alliance                     Produce Alliance, LLC
P.O. Box 364                                   2055 Nelson Miller Parkway           Attn: Kate Ellis, Esq., McCarron & Diess
Trenton MI 48183-0364                          Louisville KY 40223-2185             4530 Wisconsin Ave NW, Suite 301
                                                                                    Washington, DC 20016-4667
                                Case:20-01947-jwb   Doc #:439 Filed: 01/28/2021   Page 20 of 29
Professional Maintenance                       Professional Pest Control, Inc       Project 35 LLC
of Michigan, Inc.                              2614 Damon Rd.                       c/o Rockford Construction
1640 Elizabeth NW                              Madison WI 53713-2388                61 First Street NW
Grand Rapids MI 49504-2002                                                          Grand Rapids MI 49504


Project 35, LLC                                Project Oscar LLC                    Project Oscar, LLC
c/o Jeff A. Moyer                              134 N. 84th St.                      c/o David E. Bevins
1547 Godfrey Avenue SW                         Omaha NE 68122                       Rhoades McKee PC
Wyoming, MI 49509-1067                                                              55 Campau Ave NW Suite 300
                                                                                    Grand Rapids, MI 49503-2793

Purchase Power                                 Pure Pressure Plus LLC               Pure Tap Inc
P.O. Box 371874                                PO Box 4803                          413 Martha St. S
Pittsburgh PA 15250-7874                       East Lansing MI 48826-4803           Stillwater MN 55082-5619



QSR Automations Inc                            Quench Fine Wines                    R. L. Schrieber
2301 Stanley Gault Parkway                     11526 Cary St., Ste. B               PO Box 95000-5970
Louisville KY 40223-4173                       La Vista NE 68128-5588               Philadelphia PA 19195-0001



R.E. Golden Produce Co.                        RLM Services, LLC                    Ramos Upholstery LLC
1337 Gilson Street                             510 Cheshire Drive NE                556 Central Ave
Madison WI 53715-2121                          Grand Rapids MI 49505-4145           Kansas City KS 66101-3550



Steven L. Rayman                               Reagan Outdoor - Indianapolis        Red Tap Solutions
CBH Attorneys & Counselors, PLLC               511 Madison Ave.                     23207 S Chrysler Dr
141 East Michigan Avenue                       Indianapolis IN 46225-1105           Hazel Park MI 48030-1373
Suite 301
Kalamazoo, MI 49007-3943

Red Tap Solutions                              Rentokil North America               Republic
23207 South Chrysler Drive                     Attn: Bankruptcy Team                1633 Highwood West
Hazel Park MI 48030-1373                       1125 Berkshire Blvd., Suite 150      Pontiac MI 48340-1244
                                               Reading, PA 19610-1218


Republic National Dist.                        Restaurant Technologies Inc          Richard Smith
700 W. Morris                                  12962 Collections Center Dr          26 Gibralter Dr. NE
Indianapolis IN 46225-1447                     Chicago IL 60693-0129                Rockford MI 49341-7703



Richard and Bernadette Cooley                  Dean E. Rietberg                     River Dolphin Productions LLC
4427 Harvey Avenue                             Trial Attorney                       119 Paddock Ave SE, Apt 1
Western Springs IL 60558-1646                  Office of the US Trustee             Grand Rapids MI 49506-1570
                                               The Ledyard Building, 2nd Floor
                                               125 Ottawa NW, Suite 200R
                                               Grand Rapids, MI 49503-2865
River Rouge Brewing Company LL                 Rivers Edge Landscape                Robert F. Wardrop, II
111 N Main St                                  Management                           Wardrop & Wardrop, P.C.
Unit 311                                       5558 West River Dr.                  300 Ottawa Avenue NW
Royal Oak MI 48067-1893                        Comstock Park MI 49321-8914          Suite 150
                                                                                    Grand Rapids, MI 49503-2308
                                Case:20-01947-jwb   Doc #:439 Filed: 01/28/2021   Page 21 of 29
Rock Creek Advisors LLC                        Roger Lipton                         Roma Bakery
555 Fifth Avenue, 14th Floor                   983 Park Avenue                      3351 NE Choteau Trafficway
New York NY 10017-9257                         New York NY 10028-0808               Kansas City MO 64117-3134



Jason H. Rosell                                Rotella’s Italian Bakery, Inc.       Roto Rooter Sewer & Drain
Pachulski Stang Ziehl & Jones LLP              6949 S. 108th St.                    3901 Besech Road
150 California Street, 15th Floor              La Vista NE 68128-5703               Suite 600
San Francisco, CA 94111-4554                                                        Ypsilanti MI 48197-9815


Roto-Rooter Services Company                   Round It Up America                  Rowster Coffee
5672 Collections Center Drive                  P.O. Box 844284                      632 Wealthy St SE
Chicago IL 60693-0056                          Los Angeles CA 90084-4284            Grand Rapids MI 49503-5447



Royal Oak Storage                              Rutledge Ecenia, P.A.                Ryan Leibinger
313 E Hudson Ave                               P.O. Box 551                         3971 Whispering Way Dr. SE #13
Royal Oak MI 48067-3713                        Tallahassee FL 32302-0551            Grand Rapids MI 49546-5876



SECURITIES & EXCHANGE COMM                     SEMCO Energy                         SEMCO Energy
BANKRUPTCY SECTION                             Attn: Jamie Bennett                  P.O.Box 740812
175 W. JACKSON BLVD.                           1411 3rd St                          Cincinnati OH 45274-0812
SUITE 900                                      Suite A
CHICAGO, IL 60604-2815                         Port Huron, MI 48060-5480

Saladino Smoke LLC                             Sanimax LLC                          Sarah Jones
758 Ada Way Ave. SE                            2099 Badgerland Drive                915 Washington St. #101
Ada MI 49301-7817                              Green Bay WI 54303-4831              Kansas City MO 64105-2255



Schiff Hardin LLP                              Brandon Schumacher                   Todd   M. Schwartz
233 South Wacker Drive                         313 S. Washington Square             Paul   Hastings LLP
Suite 7100                                     Lansing, MI 48933-2114               1117   S. California Avenue
Chicago IL 60606-6307                                                               Palo   Alto, CA 94304-1106


Screen Ideas                                   Screen Ideas, Inc.                   Mark Sellers
3257 Union St. SE                              3257 Union SE                        1040 Oakleigh Rd NW
Grand Rapids MI 49548-2311                     Wyoming, MI 49548-2311               Grand Rapids, MI 49504-3715



Semi Charmed Life                              Shawn and Alexandria Blonk           Smart Care Equipment Solutions
888 Seventh Avenue                             1063 Ardmore SE                      EEC Acquisition LLC
7th Floor                                      Grand Rapids MI 49507-2748           P.O. Box 74008980
New York NY 10106-0700                                                              Chicago IL 60674-8980


Rebecca Marie Smith                            Sonitrol Great Lakes - MI            Sonitrol Great Lakes - Michigan
State of Michigan                              PO Box 30516                         7241 Fenton Rosd
Office of Attorney General                     Dept 9513                            Grand Blanc, MI 48439
Labor Division                                 Lansing MI 48909-8016
PO Box 30736
Lansing, MI 48909-8236
                              Case:20-01947-jwb   Doc #:439 Filed: 01/28/2021       Page 22 of 29
Sonitrol of Lexington, Inc.                  Sonitrol of Western Kentucky             Southern Wine & Spirits
3166 Custer Drive                            10600 Timberwood Circle                  39303 Country Club Dr., Suite A-11
Lexington KY 40517-4000                      Suite 1                                  Farmington MI 48331-3415
                                             Louisville KY 40223-5368


Sparkling Windows Corp.                      Nicholas J. Spigiel                      Spire
6820 Lansdown Dr.                            Kreis, Enderle, Hudgins & Borsos, PC     Drawer 2
Dimondale, MI 48821-9431                     PO Box 4010                              Saint Louis MO 63171-0002
                                             Kalamazoo, MI 49003-4010


Spruce Linen Supply                          St. Louis County                         St. Lucie County Tax Collector
9311 Bryant Ave S                            Collector of Revenue                     P.O. Box 308
Bloomington MN 55420-3486                    41 S. Central Avenue                     Fort Pierce FL 34954-0308
                                             Saint Louis MO 63105-1759


Stanley Convergent Security                  Star 2 Star Communications LLC           Star2Star Communications, LLC
Solutions, Inc.                              P.O. Box 97231                           600 Tallevast Road
Dept. CH 10651                               Las Vegas NV 89193-7231                  Suite 202
Palatine IL 60055-0001                                                                600 Tallevast Road, Suite 202
                                                                                      Sarasota, FL 34243-3254

State of Michigan                            State of Michigan                        State of Michigan - Department of Treasury
7150 Harris Dr.                              Unemployment Insurance Agency            C/O Revenue & Collections Division
P.O. Box 30005                               Tax Office, POC Unit, Ste.12-650         P.O. Box 30754
Lansing MI 48909-7505                        3024 W. Grand Blvd.,                     Lansing, MI 48909-8254
                                             Detroit MI 48202-6024

State of Michigan - MLCC                     Steptoe & Johnson PLLC                   Sterling/Glaziers Distributing
7150 Harris Dr                               P.O. Box 247                             4433 South 96th Streeet
PO Box 30005                                 Bridgeport WV 26330-0247                 Omaha NE 68127-1241
Lansing MI 48909-7505


Steve and Allison Cestari                    Stratus Solutions                        Sugar Felsenthal Grais & Helsinger, LLP
3182 Baypoint Drive                          P.O. Box 211339                          Attn: Paul R. Hage
Rochester MI 48309-1272                      Denver CO 80221-0391                     Jaffe Raitt Heuer & Weiss, P.C.
                                                                                      27777 Franklin, Suite 2500
                                                                                      Southfield, MI 48034-8214

Summit Distributing                          Superior Elevator Inspections            Suter Mechanical Inc.
3201 Rider Trail South                       LLC                                      P.O. Box 22735
Earth City MO 63045-1520                     403 Axminister Dr, Ste 101               Lexington KY 40522-2735
                                             Fenton MO 63026-2924


Swanel Beverage Inc.                         Swanel, Inc.                             Patrick E. Sweeney
P.O. Box 1186                                E.J. Roviaro                             Rhoades McKee PC
Hammond IN 46325-1186                        PO Box 1186                              55 Campau Avenue, N.W.
                                             Hammond IN 46325-1186                    Suite 300
                                                                                      Grand Rapids, MI 49503-2793

Sweet House Foundation                       Swept Away                               TBX
254 Fulton Street E                          5238 32nd Ave                            601 Fifth St. NW
Grand Rapids MI 49503-3211                   Hudsonville MI 49426-1501                Suite 301
                                                                                      Grand Rapids MI 49504-5182
                             Case:20-01947-jwb   Doc #:439 Filed: 01/28/2021    Page 23 of 29
TDS                                         TECH MASTERS                          TIAA Commercial Finance Inc
P.O.Box 9451                                2024 SW 6TH ST                        PO Box 911608
Palatine IL 60094                           LINCOLN NE 68522-1749                 Denver CO 80291-1608



Tacos El Cunado                             TalentReef                            Taylor’s Drain & Sewer Service
1024 Bridge Street NW                       Dept CH 19769                         2201 Sewell Street
Grand Rapids MI 49504-5025                  Palatine IL 60055-0001                Lincoln NE 68502-3851



TelDesigns Inc                              Temp - Con Incorporated               Terminix Processing Center
P.O. Box 2625                               15670 S Keeler                        P.O. Box 742592
Holland MI 49422-2625                       Olathe KS 66062-3516                  Cincinnati OH 45274-2592



The Delmar Loop                             The Edelen Company Inc.               The Green Company
6150A Delmar, Ste 210                       4170 Shoreline Drive                  7310 Woodward Ave, Ste 740
Saint Louis MO 63112-1204                   Earth City MO 63045-1212              Detroit MI 48202-3165



The Knot                                    The Lock Up Storage Centers           The Walking Wiener
11106 Mockingbird Drive                     701 N. 7th Street                     1342 Fisk Road SE
Omaha NE 68137-2331                         Minneapolis MN 55411-4311             Grand Rapids MI 49506-3278



Thinc Barfly, LLC                           Thinkbox Creative, LLC                ThyssenKrupp Elevator Corp.
9500 Downes St. NE                          601 Fifth Street NW                   PO box 933004
Lowell MI 49331-9772                        Suite 301                             Atlanta GA 31193-3004
                                            Grand Rapids MI 49504-5182


ThyssenKrupp Elevator Corp.                 Tiki Farm Inc                         Time Warner Cable
c/o Law Office of D. Park Smith             1120 Calle Cordillera                 Box 223085
250 Cherry Springs Rd.                      Ste 101                               Pittsburgh PA 15251-2085
Suite 200                                   San Clemente CA 92673-6299
Hunt, TX 78024-3010

Todd Kronebusch                             Todd Kronebusch                       Total Organics Recycling
1537 Providence Cove Court                  35 Oakes Street SW                    39 Old Elam Ave.
Byron Center MI 49315-9149                  Suite 400                             Valley Park MO 63088-2022
                                            Grand Rapids MI 49503-3137


Town Center Inc                             Travelers                             Denise D. Twinney
PO Box 2273                                 Account Resolution - Joanne Jones     Wardrop & Wardrop, P.C.
Brighton MI 48116-6073                      One Tower Square 0000-FP15            300 Ottawa Avenue, NW
                                            Hartford CT 06183-0001                Suite 150
                                                                                  Grand Rapids, MI 49503-2308

ULINE                                       UNITED STATES TRUSTEE                 US Signal
PO Box 88741                                THE LEDYARD BUILDING, 2ND FLOOR       201 Ionia Ave SW
Chicago IL 60680-1741                       125 OTTAWA NW, SUITE 200R             Grand Rapids MI 49503-4136
                                            GRAND RAPIDS, MI 49503-2837
                                Case:20-01947-jwb   Doc #:439 Filed: 01/28/2021   Page 24 of 29
Uline, Inc.                                    Unemployment Services, Inc.          UniFi Equipment Finance, Inc.
12575 Uline Drive                              141 Glengary Road                    801 W Ellsworth Rd
Pleasant Prairie, WI 53158-3686                Walled Lake MI 48390                 Ann Arbor, MI 48108-3314



UniFirst Corp.-Indianapolis                    UniFirst Corporation - 080           UniFirst Corporation - 082
4201 Indusrial Blvd.                           Michael A. Steel                     75 East Market St.
Indianapolis IN 46254-2515                     Brennan, Manna & Diamond, LLC        Akron, OH 44308-2010
                                               75 E. Market St.
                                               Akron, OH 44308-2010

UniFirst Corporation - 088                     UniFirst Corporation - 096           UniFirst Corporation - 150
75 East Market St.                             75 East Market St.                   Michael A. Steel
Akron, OH 44308-2010                           Akron, OH 44308-2010                 Brennan, Manna & Diamond, LLC
                                                                                    75 E. Market St.
                                                                                    Akron, OH 44308-2010

UniFirst Corporation - 214                     UniFirst Corporation - 226           UniFirst Corporation - 248
Michael A. Steel                               Michael A. Steel                     Michael A. Steel
Brennan, Manna & Diamond, LLC                  Brennan, Manna & Diamond, LLC        Brennan, Manna & Diamond, LLC
75 E. Market St.                               75 E. Market St.                     75 E. Market St.
Akron, OH 44308-2010                           Akron, OH 44308-2010                 Akron, OH 44308-2010

UniFirst Corporation-Lexington                 UniFirst Corporation-Lincoln         UniFirst Corporation-Louisvill
1191A Brock Mcvey Dr.                          9757 South 140th                     2900 Blankenbaker Parkway
Lexington KY 40509-4116                        Omaha NE 68138-4009                  Louisville KY 40299-2565



UniFirst Corporation-Madison                   Unifirst Corporation-                Unifirst Corporation-Michigan
W136 N4863 Campbell Drive                      Kansas City                          1300 Auburn Ave.
Menomonee Falls WI 53051-7027                  1103 Erie St North                   Pontiac MI 48342-3381
                                               Kansas City MO 64116-4107


United Electrical Contractors                  United Mobile Power Wash, Inc.       United States Attorney’s Offic
1314 N. Larch Street                           P.O. Box 725257                      Western District of Michigan
Lansing MI 48906-4422                          Berkley MI 48072-5257                Bankruptcy Section
                                                                                    P.O. Box 208
                                                                                    Grand Rapids MI 49501-0208

Untappd                                        Uribe Refuse Services                Utility Recovery Systems
21 South Front Street                          46 North 48th Street                 1721 S. Franklin Road
Wilmington NC 28401-4463                       Lincoln NE 68504                     Suite 200
                                                                                    Indianapolis IN 46239-2170


VSP Insurance Co.                              Valley City Linen                    Elizabeth B. Vandesteeg
P.O. Box 742788                                10 Diamond Ave SE                    Sugar Felsenthal Grais & Helsinger LLC
Los Angeles CA 90074-2788                      Grand Rapids MI 49506-1456           30 N. LaSalle Street
                                                                                    Suite 3000
                                                                                    Chicago, IL 60602-3481

Veritiv                                        Veritiv                              Verizon Wireless
140 Thorn Hill Road                            Commercial Collection Corp of NY     P.O. Box 660108
Warrendale PA 15086                            34 Seymour St                        Dallas TX 75266-0108
                                               Tonawanda NY 14150-2126
                             Case:20-01947-jwb   Doc #:439 Filed: 01/28/2021   Page 25 of 29
(p)VICINITY ENERGY GRAND RAPIDS             Victorian Square, LLC                Victorian Square, LLC
ATTN SUITE 500                              3825 Edwards Road, Suite 200         401 West Main St., Suite 313
50 LOUIS STREET NW                          Cincinnati, OH 45209-1288            Lexington KY 40507-1646
GRAND RAPIDS MI 49503-2674


Vintegrity LLC                              Visionary School of Arts             Elisabeth M. Von Eitzen
919 E 14th Ave N                            1724 SE Indian Street                Warner Norcross + Judd LLP
Kansas City MO 64116-3703                   Stuart FL 34997-4907                 1500 Warner Building
                                                                                 150 Ottawa Avenue NW
                                                                                 Grand Rapids, MI 49503-2832

Vos Glass, Inc.                             Voxx Lighting                        WM CORPORATE SERVICES, INC.
902 Scribner NW                             P.O. Box 22159                       2625 W Grandview Rd Ste 150
Grand Rapids MI 49504-4411                  Lincoln NE 68542-2159                Phoenix, AZ 85023-3109



Robert F. Wardrop II                        Waste Management                     Waste Management of Michigan
Wardrop & Wardrop, P.C.                     P.O. Box 9001054                     P.O. Box 4648
300 Ottawa Avenue, N.W., Ste 150            Louisville KY 40290-1054             Carol Stream IL 60197-4648
Grand Rapids, MI 49503-2308


Waste Pro                                   Welders Supply Company               Wesley J. Carrillo
P.O. Box 865185                             P.O. Box 8875                        Ensz & Jester, P.C.
Orlando FL 32886-5185                       Beloit WI 53512-0875                 1100 Main Street, Suite 2121
                                                                                 Kansas City, MO 64105-2133


Wessel’s Draft Design                       West Michigan Document               WestRock CP LLC
and Service                                 Shredding LLC                        P.O. Box 49813
9462 Brownsboro Rd. #151                    PO Box 459                           Atlanta GA 30384-9813
Louisville KY 40241-1118                    Hudsonville MI 49426-0459


Western World                               Wi-Fi Guys LLC                       William Holmes
300 Kimball Drive                           7265 Highway 1                       P.O. Box 3728
Suite 500                                   Finland MN 55603-4009                Midland TX 79702-3728
Parsippany NJ 07054-2187


William Vosseler                            Williams Group Inc.                  Windstream
4246 Marber Avenue                          70 Ionia Avenue                      P.O. Box 9001908
Lakewood CA 90713-3054                      Suite 200                            Louisville KY 40290-1908
                                            Grand Rapids MI 49503-5139


Wirtz Beverage Wisconsin                    Wisconsin Bell, Inc.                 Wisconsin Department of Revenue
500 W. North Shore Dr.                      % AT&T Services, Inc.                Special Procedures Unit PO Box 8901
Hartland WI 53029-8312                      Karen Cavagnaro, Lead Paralegal.     Madison WI 53708-8901
                                            One AT&T Way, Suite 3A104
                                            Bedminster, NJ 07921-2693

Wisconsin Dept. of Revenue                  Wisconsin Dept. of Revenue           Wisconsin Dept. of Revenue
2135 Rimrock Road                           P.O. Box 930208                      Tax Shelters Program
Madison WI 53713-1443                       Milwaukee WI 53293-0208              P.O. Box 8958
                                                                                 Madison WI 53708-8958
                             Case:20-01947-jwb            Doc #:439 Filed: 01/28/2021                Page 26 of 29
Wisely Inc.                                          Norman C. Witte                                      Wolf Tanglefoot LLC
205 E. Washington Street                             Witte Law Office                                     c/o Rachel L. Hillegonds
Suite 2A                                             119 E Kalamazoo Street                               Miller Johnson, PO Box 306
Ann Arbor MI 48104-2030                              Lansing, MI 48933-2111                               Grand Rapids, MI 49501-0306


Wolfe Service, LLC                                   Scott A. Wolfson                                     Wooten Family Trust
838 West River Center Dr, Ste B                      Wolfson Bolton PLLC                                  1637 Santa Rosa Avenue
Comstock Park, MI 49321-9024                         3150 Livernois                                       Santa Barbara CA 93109-2068
                                                     Suite 275
                                                     Troy, MI 48083-5034

XCEL Energy                                          Yelp Inc.                                            James Alan Ziehmer
PO Box 9477                                          P.O. Box 398857                                      Michigan Department of Attorney General
Minneapolis MN 55484-9477                            San Francisco CA 94139-8857                          PO Box 30754
                                                                                                          Lansing, MI 48909-8254


Craig E. Zucker                                      Zurich                                               eFileCabinet
Maddin Hauser Roth & Heller, PC                      1333 Richwood Dr. SE                                 3300 N. Ashton Blvd.
28400 Northwestern Hwy., 2nd Floor                   Grand Rapids MI 49508-3544                           Suite 400
Southfield, MI 48034-8348                                                                                 Lehi UT 84043-5351


iHeart Media, Inc                                    iHeartMedia
20880 Stone Oak Parkway                              3964 Collection Center Drive
San Antonio, TX 78258-7460                           Chicago IL 60693-0039




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


COMCAST                                              CROWN LINEN                                          (d)Crown Linen Service
41112 CONCEPT DR                                     215 S JEFFERSON ST                                   322 E Industrial Dr
PLYMOUTH MI 48170-4253                               MEXICO MO 65265-2843                                 Columbia IL 62236



Jay Gudebski Trust                                   KM Prost, LLC                                        LANCASTER COUNTY TREASURER’S OFFICE
1561 Rancho View Road                                957 Leonard Street NW                                555 SOUTH 10TH ST STE 102
Lafayette CA 94549                                   Grand Rapids MI 49504                                LINCOLN NE 68508-2860



Lobb & Hurst, PLLC                                   Michigan Unemployment Insurance Agency               NEBRASKA DEPARTMENT OF REVENUE
4898 Brownsboro Road                                 3024 West Grand Blvd.                                ATTN ATTENTION BANKRUPTCY UNIT
Suite 300                                            Tax Office, Suite 12-300                             PO BOX 94818
Louisville KY 40207-2427                             Detroit, MI 48202                                    LINCOLN NE 68509-4818


OFFICE OF THE CLERK OF SUPREME COURT OF MISS         Vicinity Energy Grand Rapids
PO BOX 150                                           50 Louis St NW, Suite 500
JEFFERSON CITY MO 65102-0150                         Grand Rapids MI 49503
                             Case:20-01947-jwb            Doc #:439 Filed: 01/28/2021                Page 27 of 29


                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)222 Venture, LLP                                  (u)58 Ionia Holdings, LLC                            (d)787 Networks
                                                                                                          787 Adelaide St. N
                                                                                                          Suite 2
                                                                                                          London, Ontario, N5Y2L8 CA


(u)A&G Partnership, LLC                              (d)Airgas National Carbonation                       (d)Allegra
                                                     PO Box 734673                                        3983 Linden Ave. SE
                                                     Dallas TX 75373-4673                                 Grand Rapids MI 49548-3431



(d)Black Truck Media & Marketing                     (d)Boss Business Solutions                           (u)CAD Management, LLC
255 Washington St. SE                                724 George Street
Grand Rapids MI 49503-4350                           Midland MI 48640-5330



(u)CIP Administrative, LLC                           (d)CIP Administrative, LLC                           (d)CIP Administrative, LLC, as Administrative
                                                     Paul Hastings LLP                                    Paul Hastings LLP
                                                     Attn: Matthew M. Murphy                              Attn: Matthew M. Murphy
                                                     71 S. Wacker Drive, Suite 4500                       71 S. Wacker Drive, Suite 4500
                                                     Chicago, IL 60606-4608                               Chicago, IL 60606-4608

(d)CIP Administrative, LLP                           (d)City of Grand Rapids Treasurer                    (d)Dover Grease Traps, Inc.
Paul Hastings LLP                                    300 Monroe Ave. NW                                   16585 13 Mile Rd.
Attn: Matthew M. Murphy                              Grand Rapids MI 49503-1099                           Fraser MI 48026-2540
71 S. Wacker Drive, Suite 4500
Chicago, IL 60606-4608

(d)Driscon LLC                                       (d)ECOLAB                                            (d)Ecolab Pest Elim. Div.
182 N. State Street                                  PO Box 70343                                         26252 Network Place
Sparta MI 49345-1024                                 Chicago IL 60673-0343                                Chicago IL 60673-1262



(d)Engineered Protection Systems                     (d)Fish Window Cleaning                              (u)GTW Depot, LLC
750 Front Ave. NW                                    P.O. Box 1552
Suite 300                                            Palm City, FL 34991-6552
Grand Rapids MI 49504-4470


(d)Gordon Food Service                               (u)Gordon Food Service, Inc.                         (d)Gordon Food Service, Inc.
Dept. CH 10490                                                                                            c/o Jason M. Torf
Palatine IL 60055-0001                                                                                    Ice Miller LLP
                                                                                                          200 W. Madison St., Suite 3500
                                                                                                          Chicago, IL 60606-3417

(u)Great Lakes Hotel Supply Co.                      (u)Great Lakes West, LLC                             (u)John T. Gregg
                             Case:20-01947-jwb   Doc #:439 Filed: 01/28/2021            Page 28 of 29
(u)HC Woodward LLC                          (d)Happy PR                                   (d)Hoekstra Electrical Services LLC
                                            1059 Wealthy St SE #202                       80 W 64th St
                                            Grand Rapids MI 49506-1689                    Holland, MI 49423-9356



(u)Hood Westport, LLC                       (d)Information Professionals Inc.             (u)Ionia Ventures, LLC
                                            Department 888
                                            P.O. Box 299
                                            Emerson NJ 07630-0299


(u)Irving Westport, LLC                     (d)JK East Beltline Real Estate, LLC          (d)Jason M. Torf
                                            Kent Ward                                     Ice Miller LLP
                                            13405 W. Star Drive                           200 W. Madison St.
                                            Suite 2                                       Suite 3500
                                            Shelby Township, MI 48315-2706                Chicago, IL 60606-3417

(d)MNY Locksmith, LLC                       (d)Mercantile Bank                            (d)Michigan Department of Treasury
671 E. Long Road                            310 Leonard Street NW                         Bankruptcy Unit
Bloomfield Hills MI 48304                   Grand Rapids MI 49504-4224                    P.O. Box 30168
                                                                                          Lansing MI 48909-7668


(d)Michigan Unemployment Ins. Age           (u)Michigan Unemployment Insurance Agency     (d)Mills Transfer Inc
Proof of Claim Unit                                                                       656 Rose Street
3024 West Grand Blvd.                                                                     Lincoln NE 68502-2098
Suite 11-500
Detroit MI 48202-6024

(d)NCR Corporation                          (d)NICOLLET RESIDENCES, LLC                   (u)Official Committee of Unsecured Creditors
PO Box 198755                               Dykema Gossett PLLC
Atlanta GA 30384-8755                       c/o Jonathan E. Aberman, Esq.
                                            10 S. Wacker Dr., Ste. 2300
                                            Chicago, IL 60606-7439

(d)Paytronix Systems Inc                    (d)Perkins Coie LLP                           (u)Project 35, LLC
80 Bridge St                                PO Box 24643
Newton MA 02458-1119                        Seattle WA 98124-0643



(u)Project Oscar, LLC                       (d)QSR Automations Inc                        (d)R.L. Schrieber
                                            2301 Stanley Gault Parkway                    P.O. Box 95000-5970
                                            Louisville KY 40223-4173                      Philadelphia PA 19195-0001



(d)Tech Masters Inc.                        (d)The Green Company, Inc.                    (d)The Sweet House Foundation
2024 SW 6th St.                             7310 Woodward Ave                             254 Fulton St. E
Lincoln NE 68522-1749                       STE 740                                       Grand Rapids, MI 49503-3211
                                            Detroit, MI 48202-3165


(u)Tholen Westport, LLC                     (d)Jason M. Torf                              (d)Town Center Inc.
                                            Ice Miller LLP                                P.O. Box 2273
                                            200 W. Madison St.                            Brighton MI 48116-6073
                                            Suite 3500
                                            Chicago, IL 60606-3417
                              Case:20-01947-jwb   Doc #:439 Filed: 01/28/2021   Page 29 of 29
(d)US Signal                                 (d)US Signal Company LLC             (d)United States Trustee
201 Ionia Ave SW                             201 Ionia Ave SW                     The Ledyard Building, 2nd Floor
Grand Rapids MI 49503-4136                   Grand Rapids, MI 49503-4136          125 Ottawa NW, Suite 200R
                                                                                  Grand Rapids, MI 49503-2837


(d)Wolf Tanglefoot, LLC                      End of Label Matrix
c/o Rachel L Hillegonds                      Mailable recipients   733
Miller Johnson, PO Box 306                   Bypassed recipients    61
Grand Rapids, MI 49501-0306                  Total                 794
